DETAILED ACTION
Applicants’ filing of August 17, 2021, in response to the action mailed February 17, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1, 6 – 8, 10 – 11, 18 – 19, 21, and 30 have been amended, and no claims have been added.  Claims 1-3, 6-8, 10-11, 13, 18-19, 21-27, and 30 are pending. The elected invention is directed to ‘A recombinant S. cerevisiae cell having 
a first genetic modification that is introduction of a nucleic acid molecule encoding the STL1 glycerol importer of SEQ ID NO:  2 under the control of the ADH1 constitutive glycolytic promoter wherein said importer is a proton symporter 
a second genetic modification that is for reducing the expression of a first NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein (GPD1) encoded by Gene ID 851539 by replacing the gene coding sequence with a heterologous nucleic acid molecule encoding the heterologous GPD2 protein encoded by Gene ID 854095 under control of a GDP1 gene promoter.’ 

Claims 3 and 23-27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is May 23, 2017, the filing date of US 62/510,107, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of May 23, 2017 the present application is being examined under the AIA , first to file provisions.
Specification-Objections
Objection to the specification for failing to define the abbreviation ‘STL1’ is maintained for the reasons set forth under 35 USC 112b.
Objection to the specification for failing to provide a definition for the abbreviation ‘ime1::STL1’ is maintained. Applicants did not comment on this objection... As explained in the 
Objection to the specification for failing to provide a definition for the abbreviation ‘296W::STL1’ is maintained. Applicants did not comment on this objection. As explained in the prior action for purposes of examination, it is assumed that said phrase means overexpression of a STL1 variant with a 296W mutation.  
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Comments on Withdrawn Rejections
Rejection of the claims because the phrase ‘native…protein’ renders the claims indefinite is withdrawn for the following reasons. In response, applicants have stated on the record that this phrase is limited to ‘a component or element that is not heterologous and therefore is endogenous to the recombinant host cell’.
For claim 1c), regarding the phrase ‘is capable of expressing’, the following comments are made.  In response to the prior rejection of claims for the phrase ‘expressing at least one second native or heterologous GPD protein’, applicants make the following statement. 
It is therefore clear that, for the first encompassed embodiment of claim 1 subpart (c) as described above, the recombinant yeast host cell does not need to include a third genetic modification since the GPD protein that is being expressed is native to the recombinant yeast host cell. It is also clear that, for the second and third encompassed embodiments of 1 subpart ( c) as described above, the recombinant yeast host cell necessarily includes a third genetic modification for expressing the heterologous GPD protein.

Based thereon, claim 1(c) encompasses (i) a recombinant yeast host cell expressing an endogenous GPD1 or GPD2 protein and (ii) a recombinant yeast host cell expressing a heterologous/recombinant GPD1 or GPD2 protein.  The phrase ‘is capable of’, which does not limit claim 1(c) to cells actually expressing a GPD1 or GPD2 protein, is ignored.
	Rejection of claim 11, because the term ‘STL1’ renders the claim indefinite, is withdrawn because claim 11 has been amended to delete said term.  Regarding the term ‘STL1’ in claims 1 and 10, see the rejection below.

Claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
Maintained Rejections
Rejection of claims 2, 13, and 18-19, because the terms ‘GPD2’ and GPD1’, render the claims indefinite, as explained in the prior action, is maintained.   Claim 1, as amended, is rejected for the same reasons. In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.   
(A) Applicants review the rejection
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully disagrees and submits that the terms "GPD2" and "GPD1" refer to distinct genes expressed in yeasts which are well known and commonly understood in the art.
(B) Reply:	Applicants’ assertion is acknowledged.  For replies to specific arguments, see below.
(C) For example, Hubmann et al. (2011 Applied and Environmental Microbiology 77(17):5857-5867, cited infra under§ 103) refers to these two genes as being distinct from one another in a manner that is well accepted in the art. 
(C) Reply:	Hubmann states the following (p5858 ¶3).
The glycerol 3-phosphate dehydrogenase (GPDH) is the rate-controlling enzyme in the glycerol formation pathway of S. cerevisiae (15). Therefore, many previous attempts included deleting either one or both isogenes encoding GPDH. The phenotypes after 

Thus, Hubmann states that GPD1 and GPD2 have the same enzymatic activity.
Hubmann further states (p5858 ¶2) that the difference between these two enzymes is that deletion of GPD1 resulted in strains sensitive to osmotic stress (2), while the deletion of GPD2 reduced growth under anaerobiosis (9, 35).  These results indicate that it is the promoters of GPD1 and GPD2 that are different1, not the enzymatic reaction of the proteins per se.
(D) Furthermore, the present specification makes reference to various embodiments of each of these genes, providing further evidence of their genetic distinctness (p18, line 11 to p25, line 24 of the PCT publication on which the present application is based). It is therefore not necessary to define or construe each of these two genes according to the enzymatic activity, under osmotic stress, of the respective protein products they encode.  
(D) Reply:	The specification at page 18 (lines 18– 23)2 was discussed in the prior office action (p6 ¶2 to p7 ¶1) as not providing a distinct differentiation of GPD1 and GPD2. 
WO2018/215956 (p18, lines 24-34) does not define the structural or functional properties of GPD1 or GPD2 and says nothing about the difference between GPD1 and GPD2.
It is acknowledged that WO2018/215956 (p18 ¶4 to p21¶1) provides examples of GPD1 genes, stating that the list includes, but is not limited to proteins encoded by said genes.  Thus, said paragraphs do not define the metes and bounds of the proteins encompassed by ‘GPD1’ or the difference with ‘GPD2’.

It is acknowledged that WO2018/215956 (p22¶4 to p25¶1) provides examples of GPD2 genes (¶brdg p22-23), stating that the proteins ‘include but is not limited to’ those encoded by said genes.  Thus, said paragraphs do not define the metes and bounds of the proteins encompassed by ‘GPD2’ or the difference with ‘GPD1’.
WO2018/215956 (p25¶2) does not define the structural or functional properties of GPD1 or GPD2 and says nothing about the difference between GPD1 and GPD2.

 Rejection of claim 18, because the phrase ‘microbial host cell’ lacks antecedent basis is maintained.
New Rejections
For claims 1 and 10 the term ‘STL1’ and the phrase ‘STL1 protein’ render the claims indefinite for reasons set forth in the prior action (¶brdg p 7 – 8) regarding the rejection of claim 11 for the term ‘STL1’.  Additional reasons are discussed herein. 
In response to said rejection, applicants state the following.  
Applicant respectfully traverses these objections and submits that the term "STL1" is not an abbreviation but instead refers to a gene name encoding a glycerol proton symporter in yeast. As indicated in the Saccharomyces genome database, the systematic name for STL1 is YDR536W3. The STL1 gene is also listed in the Uniprot database4. Since the STL1 gene does not encode an enzyme, it is therefore not surprising that a reference for it could not be identified in the BRENDA database, which exclusively compiles enzymes. Applicant respectfully submits that the term "STL1" is common general knowledge and is routinely used in the art. Such usage is specifically exemplified in Ferreira et al. (2005 Molecular Biology of the Cell 16:2068-2076, "Ferreira", cited infra under§ 103).  

Based on said statements, the follow is acknowledged 
1. That https://www.yeastgenome.org/locus/S000002944 discloses the following.

    PNG
    media_image1.png
    273
    605
    media_image1.png
    Greyscale

Protein Information
Preferred Names
glucose-inactivated glycerol proton symporter STL1 NP_010825.3
Glycerol proton symporter of the plasma membrane; subject to glucose-induced inactivation, strongly but transiently induced when cells are subjected to osmotic shock

2. That https://www.uniprot.org/uniprot/P39932 discloses the following.
UniProtKB - P39932 (STL1_YEAST)5

    PNG
    media_image2.png
    145
    490
    media_image2.png
    Greyscale

SEQUENCE
        10         20         30         40         50MKDLKLSNFK GKFISRTSHW GLTGKKLRYF ITIASMTGFS LFGYDQGLMA         60         70         80         90        100SLITGKQFNY EFPATKENGD HDRHATVVQG ATTSCYELGC FAGSLFVMFC        110        120        130        140        150GERIGRKPLI LMGSVITIIG AVISTCAFRG YWALGQFIIG RVVTGVGTGL        160        170        180        190        200NTSTIPVWQS EMSKAENRGL LVNLEGSTIA FGTMIAYWID FGLSYTNSSV        210        220        230        240        250

3. That WO 2018/215956 (p16, lines 11-19) states the following. 
Another exemplary protein capable of functioning to import glycerol is the glucose-inactivated glycerol/proton symporter STL1. The native function of the STL1 protein is the uptake of glycerol from the extracellular environment. STL1 is a member of the Sugar Porter Family which is part of the Major Facilitator Superfamily (MFS). STL1 transports glycerol by proton symporter meaning that the glycerol and protons are co-transported through STL1 into the cell. In S. cerevisiae, STL1 expression and glycerol uptake is typically repressed when there are other carbon sources such as glucose available. When the cells undergo high osmotic shock, STL1 is expressed in order to help deal with the osmotic shock by transporting the osmoprotectant glycerol into the cell and increasing the intracellular glycerol concentration.

These statements by applicants appear to assert that the term ‘STL1’ means the Saccharomyces cerevisiae S288C gene set forth by YDR536W (Gene ID: 852149) and that the phrase ‘STL1 protein’ is the protein encoded thereby (NP_010825.3 (NCBI) and P39932 (UniProt)). 
However, the specification at page 17 (lines 19 – 20) states that ‘STL1 protein’ encompasses any ‘variant or fragment’ of the proteins encoded by the genes listed in the paragraph bridging pages 16 – 176.  In addition, the specification states the following (p16, lines 22-24). 
In the embodiments in which the protein functioning to import glycerol is a variant or a fragment of the STL1 protein, the variant or the fragment need to exhibit at least some of 

Based on applicants’ arguments and the above statements by the specification, it is unclear whether (i) term ‘STL1’ means the Saccharomyces cerevisiae S288C gene set forth by YDR536W (Gene ID: 852149) and the phrase ‘STL1 protein’ is the protein encoded thereby (NP_010825.3; P39932) or (ii) the term ‘STL1’ means any one of the genes listed on pages 16-17 of the specification and the phrase ‘STL1 protein’ means any one of the proteins encoded thereby and variants thereof wherein the protein has, at least, glycerol symporter activity.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that the term ‘STL1’ means any one of the genes listed on pages 16-17 of the specification and the phrase ‘STL1 protein’ means any one of the proteins encoded thereby and variants thereof having any structure wherein the protein has, at least, glycerol symporter activity.  

For claims 1 and 10, the phrase ‘first…STL1 protein’ renders the claim indefinite.  Said phrase implies that the encompassed yeast host cells comprise more than a single STL1 protein.  However, no additional STL1 protein(s) is recited by claims 1, claim 10 or claims dependent therefrom.   The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, the term ‘first’ in the phrase ‘first…STL1 protein’ is ignored.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 13, 21-22, and 30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ferreira et al, 2005.  Ferreira teaches a Saccharomyces host cell having recombinant expression of STL1 (NP_010825.3; P39932), reduced expression of GPD1, and endogenous expression of GPD2 (Table 1(FVVY38); figures 3&4 (Stl1p-ZZ, gpd1, GPD2)).  Therefore, claims 1-2, 10, 13, 21-22, and 30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ferreira et al, 2005.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Peng et al, 2015.  The teachings of Ferreira are described above.   Ferreira does not teach their polynucleotide, encoding STL1, linked to a polynucleotide encoding a glycolytic promoter.  However, the use of glycolytic promoters was well known in the art.  For example, Peng teaches glycolytic promoters useful for controlling protein expression in S. cerevisiae adapted for producing biofuels.  It would have been obvious to a person of ordinary skill in the art to replace the promoter used by Ferreira to express STL1 with a glycolytic promoter.  Motivation to do so is provided by Ferreira, which teaches the following (p2074¶2; p2072 ¶2). 

The glycerol synthesis is accomplished by induction of the genes GPD1 … encoding a glycerol 3-phosphate dehydrogenase (Ansell et al., 1997). 

Thus, reduction in GPD1 activity in cells of Ferreira (gpd1 GPD2; gpd1 gpd2) would result in reduction of glycerol production and inability to maintain redox balance. 
For producing ethanol from glucose in cells having reduced GPD activity, there would be motivation to express the STL1 glycerol symporter in order to maintained redox balance.  However, the Saccharomyces cerevisiae S288C ‘STL1’ protein7 is a glucose-inactivated glycerol symporter whose expression is repressed in the presence of glucose.  This problem would be overcome by putting the expression of the STL1 of Ferreira under the control of a glycolytic promoter.  As a result, when glucose is shunted to production of ethanol by reduction/inactivation of GPD, glycerol levels can be maintained by expression of the STL1 glycerol transporter. The expectation of success is high, as the use of glycolytic promoters for controlling protein expression in S. cerevisiae adapted for producing biofuels was well known in the art. Therefore, claims 6-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005 in view of Peng.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)). 
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ferreira et al, 2005 and Peng et al, 2015 in view of Lu et al, 2007.  The combination of Ferreira et al and Peng is described above.  Said combination does not teach use of multiple glycolytic promoters for expression of STL1.  However, the use of multiple glycolytic promoters was well known in the art.  It would have been obvious to the skilled artisan to use multiple glycolytic promoters for expression of STL1.  Motivation to do so is derived from the fact that . 
Claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005  in view of Albertyn et al, 1994 The teachings of Ferreira are described above.   Ferreira does not teach GDP2 under the control of an osmotic promoter.  However, the use of osmotic promoters was well known in the art.  For example, Albertyn teaches that the promoter of GPD1 is responsive to osmotic stress.  It would have been obvious to a person of ordinary skill in the art to modify the cell of Ferreira (gpd1 GPD2), which has deletion of GPD1, to put GPD2 under the control of the GPD1 osmotic promoter.  Motivation to do so is provided by the fact that endogenous GPD2 expression does not respond to osmotic stress and, thus, GPD activity in the cell of Ferreira (gpd1 GPD2) would not respond to high salt conditions. The expectation of success is high, as use of the GPD1 osmotic promoter was well known in the art8. Therefore, claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferreira et al, 2005  in view of Albertyn et al, 1994.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)).
	In support of their request that the prior rejections of claims over Hubmann et al, 2011 in view of Ferreira et al, 2005, the combination of Hubmann and Ferreira in view of Kunze et al, 1988, and the combination of Hubmann and Ferreira in view of Noda et al, 2008 be withdrawn, applicants provide the following arguments, some of which are relevant to the rejections above.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejections.
Reply:	Said review is acknowledged.
(B) Applicants review the subject matter of the instant claims.
(B) Reply:	Said review is acknowledged.
(C) Applicant respectfully submits that, contrary to the assertions made by the PTO, at the time the present application was filed a person having ordinary skill in the art would have found no motivation to combine the teachings of Hubmann and Ferreira "to increase the intracellular level of glycerol to be converted to ethanol" (Action, page 10, 3rd full paragraph). Applicant submits further that without the disclosure found for the first time in the present application, the skilled person would not reasonably have had any expectation of successful arrival at the subject matter of the present claims. 
In this regard, there is no nexus that is taught or even remotely suggested by Hubmann and/or Ferreira, between an increase in glycerol accumulation and ethanol production. 
Applicant also submits that the results presented in Hubmann cannot be explained, as asserted by the PTO, by "shuttling glycerol to pyruvate then to ethanol" (Action, page 10, 2nd full paragraph). On the contrary, the term "pyruvate" is absent from the teachings of both Hubmann and Ferreira.
(C) Reply:	Applicants’ assertion is acknowledged.  For replies to specific arguments, see below.
As a first issue, none of the claims currently under prosecution say anything about ethanol.  The rejection of claims 1-2, 10, 13, 21-22, 30 under 35 U.S.C. 102(a1) as being anticipated by Ferreira et al, 2005 is based on Ferreira teaching recombinant yeast host cells encompassed by said claims. 
Nonetheless, the following comments are provided.  Ferreira teaches the following (p2074¶2; p2072 ¶2). 
Yeast utilizes glucose by fermentation and produces ethanol and small amounts of glycerol. The production of glycerol under fermentative conditions provides the cell with an electron sink that enables it to maintain redox balance (Ansell et al., 1997). 


Thus, reduction in GPD1 activity in cells of Ferreira (gpd1 GPD2; gpd1 gpd2) would result in reduction of glycerol production and inability to maintain redox balance. For producing ethanol from glucose in cells having reduced GPD activity, there would be motivation to express the STL1 glycerol symporter in order to maintained redox balance.  
Hubmann is not used in the rejections above and the idea of "shuttling glycerol to pyruvate then to ethanol" no longer forms a basis for rejection.
 (D) More specifically, Applicant respectfully submits that prior to the present application disclosure, it was understood in the art that in non-genetically modified yeasts, glycerol cannot be converted to ethanol (either directly or indirectly via the production of pyruvate) during anaerobic fermentation. As evidence of this understanding in the art, Applicant encloses the scientific publication of Macedo et al, 20149, which illustrates, at Figure 2, the ethanol biosynthesis pathway in Saccharomyces cerevisiae. Figure 2 of Macedo clearly shows that once glycerol is formed, it cannot be used to make ethanol. 
The figure legend for Figure 2 of Macedo even states that:
In biofuels production, researchers often attempt to minimize carbon flux to glycerol and 2,3-butanediol in order to maximize ethanol productivity. (emphasis added)

Macedo, in agreement with the common general knowledge in the art at the time the present application was filed, thus clearly teaches that the production of glycerol by yeast undesirably reduces the amount of carbon available to make ethanol, and that it is not possible to convert glycerol back to ethanol. Macedo, like Hubmann, teaches reducing the production of glycerol to increase ethanol production. Therefore, the prior art in general and the documents cited specifically by the PTO fail in any way to suggest recycling glycerol to ethanol via pyruvate in any recognized model of ethanol production in yeasts.
Reply:	As explained in Reply (C), the idea of "shuttling glycerol to pyruvate then to ethanol" no longer forms a basis for rejection.
Applicants’ assertion that ‘once glycerol is formed, it cannot be used to make ethanol’ is acknowledged.
Macedo’ statement that researchers have worked to minimized carbon flux to glycerol in order to maximize ethanol productivity is acknowledged and provides evidence for motivation to minimized carbon flux to glycerol in order to produce ethanol.  Applicants’ acknowledgement that ‘that the production of glycerol by yeast undesirably reduces the amount of carbon available to make ethanol’ is noted and provides motivation to use the cells of Ferreira and the cells of the combinations of Ferreira and Peng, Ferreira, Peng and Lu et al, and Ferreira and Albertyn, as described above, to produce ethanol.  
(E) Hubmann and Ferreira instead are concerned with quite different facets of glycerol metabolism. 
Hubmann describes efforts to increase ethanol yield by reducing (not increasing) the endogenous production of glycerol and thus, if anything, teaches away from the subject matter of the present claims. 
Ferreira merely seeks to characterize the role of STL1 in the importation of glycerol inside the yeast cell, but Ferreira is absolutely silent regarding the impact, if any, of STL1 expression on the production of ethanol. Ferreira acknowledges that the metabolism of glycerol may be considered relevant to bio-alcohol production (as shown, for example, by Hubmann’s teaching that glycerol production should, if anything, be decreased when increased ethanol production is desired). Nowhere, however, can there be found in Ferreira any teaching or suggestion with respect to the impact of STL1 expression or STL1 activity on glycerol metabolism or ethanol production. 
The PTO therefore fails to provide evidence or reasoning as to why, at the time the present application was originally filed, a person having ordinary skill in the art would have had 
(E) Reply:	Hubmann does not form a basis for the rejections above.
See Reply (C) above. 
Hubmann does not form a basis for the rejections herein.
(F)  Applicants argue lack of expectation of success. 
(F) Reply:	Lack of expectation of success is not relevant to rejection under 35 USC 102.  None of applicants’ comments in this section are relevant to the rejections under 35 USC 103 herein.  Nonetheless, see reply (C) above.
(G) Applicants argue unexpected results in regards to the production of ethanol.
(G) Reply:	Unexpected results are not relevant to rejection under 35 USC 102.  The claims under review say nothing about ethanol production.  Nonetheless, see reply (C) above.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Rejection of claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30 under 35 U.S.C. 112, first paragraph/enablement, for reasons set forth in the prior action, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully traverses these grounds of rejection and submits that from the instant specification disclosure, a person skilled in the art would be able to make and use the encompassed subject matter readily and with nothing more than permissible routine experimentation. 
Nevertheless, without acquiescing to any assertions made by the PTO, without prejudice, and solely to advance the prosecution of the application, claims 1, 6-8, 10-11, 18-19, 21, and 30 are presently amended. As noted above, for example, the amended claims refer to STL1 as the protein that functions to import glycerol, and to GPD1 or GPD2 as the first and the second GPD protein.
As also discussed above and as evidenced by the documents cited under § 103, STL1, GPD1 and GPD2 are well known and commonly recognized genes in yeasts. In addition, in the Examples of the present application, various yeast strains that are encompassed by presently amended claim 1 have been characterized (e.g., strains designated M10682, M10686, M10715 and M10716). As such, Applicant submits that from the present specification, a person skilled in the art is taught how to make and use what is presently claimed, and would appreciate that the results obtained in the Examples provide a reasonable basis for expecting that additional encompassed embodiments comprising alternative first and second genetic modifications would achieve comparable technical results.
Reply:	Applicants’ traversal is acknowledged.  
It is acknowledged that the claims, as amended, refer to STL1 as the protein that functions to import glycerol and to GPD1 or GPD2 as the first and the second GPD protein.  
As explained above, under 35 USC 112b, for purposes of examination, it is assumed that the term ‘STL1’ means any one of the genes10 listed on pages 16-17 of the specification and the phrase ‘STL1 protein’ means any one of the proteins encoded thereby and variants thereof having any structure wherein the protein has, at least, glycerol symporter activity11. The application fails to enable the skilled artisan to make and use yeast cells comprising this essentially infinite genus of proteins.
As described in the prior action and above under 35 USC 112b, the current claims encompass yeast host cells comprising modification of any ‘GPD1’ or ‘GPD2’ protein having NAD-dependent glycerol-3-phosphate dehydrogenase and any structure.  The current claims encompass said yeast host cells expressing any ‘GPD1’ or ‘GPD2’ protein having NAD-dependent glycerol-3-phosphate dehydrogenase and any structure.  In addition, the functional difference between‘GPD1’ and ‘GPD2’ is unclear.  Neither the claims, the specification, nor the prior art enable the skilled artisan to make and use the full scope of the essentially infinite genus of all ‘GPD1’ and ‘GPD2’ proteins having any structure and NAD-dependent glycerol-3-phosphate dehydrogenase.  
The scope of these STL1 proteins and GPD proteins is not enabled because the specification fails to define, as explained in the prior action, the structure of all proteins having the desired activities, regions of these proteins’ structures which may be altered without affecting the desired activities, the general tolerance of the desired enzyme activities to structural alteration of proteins and extent of such tolerance, a rational and predictable scheme 
As explained in the prior action the specification fails to identify the modified and recombinant proteins expressed in S. cerevisiae of the examples.  Thus, the specification does not enable the skilled artisan to make and use the cells of the examples. 
Written Description
Rejection of claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30 under 35 U.S.C. 112, first paragraph/ written description, for reasons set forth in the prior action, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant respectfully traverses these grounds of rejection and submits that from the instant specification disclosure, a skilled person would not have reason to doubt that at the time the present application was filed Applicant possessed the subject matter encompassed by the claims. 
Applicant respectfully submits that specification support for generic claims related to biological subject matter depends on a variety of factors, including "existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, the predictability of the aspect at issue, and other considerations appropriate to the subject matter." (see Capon v. Eshhar, 418 F.3d 1349, 1359, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005)).
In particular, the explicit disclosures provided in the instant specification, including structural and functional characteristics of exemplary first and second genetic modifications as discussed herein.

(B) Reply:	Applicants’ traversal is acknowledged.  
It is acknowledged that MPEP 2164.01 states that “A patent need not teach, and preferably omits, what is well known in the art”.  
It is acknowledged that the skilled artisan would be well aware of techniques for recombinant expression and inactivation of proteins in yeast host cells. The instant rejection is not based on a failure to describe such techniques.
Applicants’ assertion that the relevant metabolic pathways are sufficiently understood such that the instant application need not so describe is consistent with the rejection of claims under 35 USC 102 and 103, as set forth above. It is noted that knowledge of the relevant metabolic pathways does not form a basis for the instant rejection. 
Regarding the relationship between the structure and function of the recited proteins, see reply (C) below.
(C) Nevertheless, without acquiescing to any assertions made by the PTO, without prejudice, and solely to advance the prosecution of the application, claims 1, 6-8, 10-11, 18-19, 21, and 30 are presently amended. Including for reasons given above, it is submitted that persons skilled in the art accept that STL1, GPD1 and GPD2 are well known and commonly recognized genes. 
The present specification also provides additional guidance to the skilled person with regard to the various encompassed embodiments. Disclosure with respect to embodiments of STL1 is provided, for instance, on page 16, line 11 through page 17, line 23 of the PCT application upon which the present U.S. national stage application is based. 

(C) Reply:	It is acknowledged that the claims, as amended, refer to STL1 as the protein that functions to import glycerol, and to GPD1 or GPD2 as the first and the second GPD protein.  
As explained above, under 35 USC 112b, for purposes of examination, it is assumed that the term ‘STL1’ means any one of the genes listed on pages 16-17 of the specification and the phrase ‘STL1 protein’ means any one of the proteins encoded thereby and variants thereof having any structure wherein the protein has, at least, glycerol symporter activity12. 
As described in the prior action and above under 35 USC 112b, the current claims encompass yeast host cells comprising modification of any ‘GPD1’ or ‘GPD2’ protein having NAD-dependent glycerol-3-phosphate dehydrogenase and any structure.  The current claims encompass said yeast host cells expressing any ‘GPD1’ or ‘GPD2’ protein having NAD-dependent glycerol-3-phosphate dehydrogenase and any structure.  In addition, the functional difference between‘GPD1’ and ‘GPD2’ is unclear.  
Thus, the claims encompass an essentially infinite genus of proteins and cells.  It is acknowledged that table 2 of the specification indicates that applicants were in possession of the four strains designated M10682, M10686, M10715 and M10716.  However, as explained in the prior action, the specification fails to disclose the sequences of the modified, endogenous, and recombinant proteins expressed in the S. cerevisiae in the examples.  Thus, these cells are not described such that the skilled artisan would have recognized possession of more than a single STL1 protein, a single GFP1, protein, a single GFP2 protein, and a single yeast host cell.

Regarding the discussion of GPD2 in the specification (p21-25) pages 22 – 25 are only exemplary and do not define the structural or functional metes and bounds of the proteins encompassed by ‘GPD2’.   
Because only a very small number of species of the claimed genus are disclosed and no correlation between the structures and desired functions of the encompassed proteins is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/  Primary Examiner, Art Unit 1652


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the instant claims encompass GDP proteins regulated by non-native promoters (claims 18-19). Thus, for example, the difference between GDP1 and GDP2 when GDP2 is controlled by the GPD1 promoter is obscure.
        2 Same as WO2018/215956, page18, lines 11-23.
        3 See https://www.yeastgenome.org/locus/S000002944.
        4 See https://www.uniprot.org/uniprot/P39932.
        5 It is noted that NP_010825.3 and P39932 are the same protein.
        6 It is noted that not all proteins encoded by the genes listed in said paragraph have been demonstrated to have glycerol symporter activity.
        7 NCBI ‘STL1’ encoded by ID 852149 (YDR536W), which cites Ferreira et al, 2007.  See discussion above under 35 USC 112b.
        8 See the enclosed Google Scholar search.
        9 From Beverages to Biofuels: The Journeys of Ethanol-Producing Microorganisms. International Journal of Biotechnology for Wellness Industries. 3. 79-87.
        10 Not all of the proteins encoded by said gene have been demonstrated to have glycerol symporter activity. 
        11Specification page 16, lines 22-24. 
        12Specification page 16, lines 22-24.